Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 1 of 21




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

  ------------------------------------------------------------------------x
   Sigalit Arzuhan
   a/k/a Sigalit Valtonen

                              Plaintiff,                                      C.A. No.: 0:20-cv-62282




            -against-                                                         DEMAND FOR JURY TRIAL

   Experian Information Solutions, Inc.,
   Transunion, LLC,
   Equifax Information Services, LLC,
   Credit Acceptance Corporation,

                              Defendant(s).
  ------------------------------------------------------------------------x



                                                  COMPLAINT
          Plaintiff Sigalit Arzuhan a/k/a Sigalit Valtonen ("Plaintiff"), by and through her

  attorneys, and as for her Complaint against Defendant Experian Information Solutions, Inc.

  (“Experian”), Defendant TransUnion, LLC (“Transunion”), Defendant Equifax Information

  Services, LLC (“Equifax”), and Defendant Credit Acceptance Corporation (“CAC”), respectfully

  sets forth, complains, and alleges, upon information and belief, the following:

                                        JURISDICTION AND VENUE

      1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

          U.S.C. § 1681p et seq.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 2 of 21




     2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

        acts and transactions occurred here, Plaintiff resides here, and Defendant transacts

        business here.

     3. Plaintiff brings this action for damages arising from the Defendant's violations of 15

        U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).



                                             PARTIES

     4. Plaintiff is a resident of the State of Florida, County of Broward, residing at 4900 Lincoln

        Street, Hollywood, FL 33021.

     5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

        U.S.C. § 1681a(c).

     6. Defendant Experian Information Solutions, Inc. is a consumer reporting agency as

        defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities

        in this judicial district. Defendant Experian is an Ohio corporation registered to do

        business in the State of Florida, and may be served with process upon CT Corporation, its

        registered agent for service of process at 1200 S. Pine Island Road, Plantation, Florida

        33324.

     7. At all times material here to Experian is a consumer reporting agency regularly engaged

        in the business of assembling, evaluating and disbursing information concerning

        consumers for the purpose of furnishing consumer reports, as said term is defined under

        15 U.S.C. § 1681(d) to third parties.

     8. At all times material hereto, Experian disbursed such consumer reports to third parties

        under a contract for monetary compensation.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 3 of 21




     9. Defendant Transunion, LLC, is a consumer reporting agency as defined by 15 U.S.C.

        § 1681a(f) and conducts substantial and regular business activities in this judicial district.

        Defendant Transunion is a Delaware corporation registered to do business in the State of

        Florida, and may be served with process upon the Prentice Hall Corporation System, Inc.,

        its registered agent for service of process at 1201 Hays Street, Tallahassee, Florida

        32301.

     10. At all times material here to Transunion is a consumer reporting agency regularly

        engaged in the business of assembling, evaluating and disbursing information concerning

        consumers for the purpose of furnishing consumer reports, as said term is defined under

        15 U.S.C. § 1681(d) to third parties.

     11. At all times material hereto, Transunion disbursed such consumer reports to third parties

        under a contract for monetary compensation.

     12. Defendant Equifax Information Services, LLC, is a consumer reporting agency as defined

        by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this

        judicial district. Defendant Equifax is a Georgia corporation registered to do business in

        the State of Florida, and may be served with process upon the Corporation Service

        Company, its registered agent for service of process at 1201 Hays Street, Tallahassee,

        Florida 32301.

     13. At all times material here to Equifax is a consumer reporting agency regularly engaged in

        the business of assembling, evaluating and disbursing information concerning consumers

        for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C. §

        1681(d) to third parties.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 4 of 21




     14. At all times material hereto, Equifax disbursed such consumer reports to third parties

        under a contract for monetary compensation.

     15. Defendant Credit Acceptance Corporation is a person who furnishes information to

        consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address for service c/o

        Corporation Service Company, 1201 Hays Street, Tallahassee, Florida, 32301.



                                    FACTUAL ALLEGATIONS

     16. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

        though fully stated herein with the same force and effect as if the same were set forth at

        length herein.

                                      CAC Dispute and Violation

     17. On information and belief, on a date better known to Defendants Experian, Transunion,

        and Equifax (hereinafter “the Bureaus”), the Bureaus prepared and issued credit reports

        concerning the Plaintiff that included inaccurate and materially misleading information

        relating to her CAC loan.

     18. The inaccurate information furnished by Defendant CAC and published by the Bureaus is

        inaccurate because the CAC trade lines contain incorrect statuses as well as dates of

        status.


     19. Specifically, on the Plaintiffs Experian report the tradeline lists the date of status as April

        2020. In point of fact, the account in question was charged off in 2014. Once this debt

        was charged off, no further activity had occurred on the account which would allow for

        the date of status to be updated. As such, the date of status should have been listed at the

        latest as July 2014 representing the time period when the debt was charged off.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 5 of 21




     20. The Date of Status field represents the day a debt is deemed uncollectible and thus

        charged off. Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 725 (S.D. Tex.

        2013). The Date of Status corresponds to a separate Status segment of the trade line. The

        Status segment reveals various forms of information concerning the trade line. The Date

        of Status should remain uniform throughout each credit report disclosing the trade line as

        this date does not change.

     21. Additionally, on the Plaintiffs Equifax and Transunion reports, the account status was

        changed improperly in April 2020, from charge off/collections status to a 120 days past

        due status.

     22. Trade lines have a number of fields which convey a significant amount of information to

        prospective creditors and which directly affect FICO credit scores.

     23. The Bureaus improperly updated the activity status date and category, which falsely

        made the account appear as a more current liability, thereby directly lowering the directly

        Plaintiff’s credit.


     24. The Bureaus have been reporting this inaccurate information through the issuance of false

        and inaccurate credit information and consumer reports that they have disseminated to

        various persons and credit grantors, both known and unknown.

     25. Plaintiff notified the Bureaus that she disputed the accuracy of the information being

        reported on or around June 18, 2020, specifically stating in separate letters to each bureau

        that she was disputing the reporting of the CAC tradelines.

     26. It is believed and therefore averred that the Bureaus notified Defendant CAC of the

        Plaintiff’s disputes.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 6 of 21




     27. Upon receipt of the dispute of the accounts from the Bureaus, CAC failed to timely

        conduct a reasonable investigation and continued to report false and inaccurate adverse

        information on the consumer reports of the Plaintiff with respect to the disputed account.


     28. Despite the dispute by Plaintiff that the information on his consumer report was

        inaccurate with respect to the disputed account, the Bureaus did not evaluate or consider

        any of the information, claims, or evidence of Plaintiff and did not make an attempt to

        substantially reasonably verify that the derogatory information concerning the disputed

        account was inaccurate.

     29. The Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a reasonable

        investigation and failed to delete or correct the disputed trade lines within 30 days of

        receiving Plaintiff’s dispute letter.

     30. Had the Bureaus done a reasonable investigation of the Plaintiff’s dispute, it would have

        been revealed to the Bureaus account was improperly changed.


     31. Notwithstanding Plaintiff’s efforts, Defendants continue to publish and disseminate such

        inaccurate information to other third parties, persons, entities and credit grantors.


     32. As of the date of the filing of this Complaint, Defendant CAC continues to furnish credit

        data which is inaccurate and materially misleading, and the Bureaus reporting of the

        above-referenced trade line continues to be inaccurate and materially misleading.


     33. As a result of Defendants’ failure to comply with the FCRA, the Plaintiff suffered damage

        by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

        applications for future credit, and the mental and emotional pain, anguish, humiliation and

        embarrassment of credit denial.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 7 of 21




                                   FIRST CAUSE OF ACTION
                          (Willful Violation of the FCRA as to Experian)
     34. Plaintiff incorporates by reference paragraphs 1-34 of this Complaint as though fully stated

        herein with the same force and effect as if the same were set forth at length herein.

     35. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

     36. Experian violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

        procedures to assure maximum possible accuracy in the preparation of the credit report and

        credit files that Experian maintained concerning the Plaintiff.

     37. Experian has willfully and recklessly failed to comply with the Act. The failure of Experian

        to comply with the Act include but are not necessarily limited to the following:

                a) The failure to follow reasonable procedures to assure the maximum possible

                    accuracy of the information reported;

                b) The failure to correct erroneous personal information regarding the Plaintiff

                    after a reasonable request by the Plaintiff;

                c) The failure to remove and/or correct the inaccuracy and derogatory credit

                    information after a reasonable request by the Plaintiff;

                d) The failure to promptly and adequately investigate information which

                    Defendant Experian had notice was inaccurate;

                e) The continual placement of inaccurate information into the credit report of the

                    Plaintiff after being advised by the Plaintiff that the information was inaccurate;

                f) The failure to continuously note in the credit report that the Plaintiff disputed

                    the accuracy of the information;
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 8 of 21




                g) The failure to promptly delete information that was found to be inaccurate, or

                    could not be verified, or that the source of information had advised Experian to

                    delete;

                h) The failure to take adequate steps to verify information Experian had reason to

                    believe was inaccurate before including it in the credit report of the consumer.

     38. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

         by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

         future applications for credit, and the mental and emotional pain, anguish, humiliation and

         embarrassment of credit denial.

     39. The conduct, action and inaction of Experian was willful rendering Experian liable for

         actual, statutory and punitive damages in an amount to be determined by a Judge and/or

         Jury pursuant to 15 U.S.C. § 1681n.

     40. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

         amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

     WHEREFORE, Plaintiff, Sigalit Arzuhan, an individual, demands judgment in her favor

  against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

  to 15 U.S.C. § 1681n.

                                  SECOND CAUSE OF ACTION
                          (Negligent Violation of the FCRA as to Experian)
     41. Plaintiff incorporates by reference paragraphs 1-34 of this Complaint as though fully stated

         herein with the same force and effect as if the same were set forth at length herein.

     42. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

         seq.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 9 of 21




     43. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

        credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

        reinvestigation and by failing to maintain reasonable procedures with which to verify the

        disputed information in the credit file of the Plaintiff.

     44. Experian has negligently failed to comply with the Act. The failure of Experian to comply

        with the Act include but are not necessarily limited to the following:

                a) The failure to follow reasonable procedures to assure the maximum possible

                    accuracy of the information reported;

                b) The failure to correct erroneous personal information regarding the Plaintiff

                    after a reasonable request by the Plaintiff;

                c) The failure to remove and/or correct the inaccuracy and derogatory credit

                    information after a reasonable request by the Plaintiff;

                d) The failure to promptly and adequately investigate information which

                    Defendant Experian had notice was inaccurate;

                e) The continual placement of inaccurate information into the credit report of the

                    Plaintiff after being advised by the Plaintiff that the information was inaccurate;

                f) The failure to continuously note in the credit report that the Plaintiff disputed

                    the accuracy of the information;

                g) The failure to promptly delete information that was found to be inaccurate, or

                    could not be verified, or that the source of information had advised Experian to

                    delete;

                h) The failure to take adequate steps to verify information Experian had reason to

                    believe was inaccurate before including it in the credit report of the consumer.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 10 of 21




      45. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

          by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

          future applications for credit, and the mental and emotional pain, anguish, humiliation and

          embarrassment of credit denial.

      46. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

          damages under 15 U.S.C. § 1681o.

      47. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

          amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

      WHEREFORE, Plaintiff, Sigalit Arzuhan, an individual, demands judgment in her favor

   against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

   to 15 U.S.C. § 1681o.

                                    THIRD CAUSE OF ACTION
                           (Willful Violation of the FCRA as to Transunion)
      48. Plaintiff incorporates by reference paragraphs 1-34 of this Complaint as though fully stated

          herein with the same force and effect as if the same were set forth at length herein.

      49. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

      50. Transunion violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

          procedures to assure maximum possible accuracy in the preparation of the credit report and

          credit files that Transunion maintained concerning the Plaintiff.

      51. Transunion has willfully and recklessly failed to comply with the Act. The failure of

          Transunion to comply with the Act include but are not necessarily limited to the following:

                 a) The failure to follow reasonable procedures to assure the maximum possible

                     accuracy of the information reported;
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 11 of 21




                 b) The failure to correct erroneous personal information regarding the Plaintiff

                     after a reasonable request by the Plaintiff;

                 c) The failure to remove and/or correct the inaccuracy and derogatory credit

                     information after a reasonable request by the Plaintiff;

                 d) The failure to promptly and adequately investigate information which

                     Defendant Transunion had notice was inaccurate;

                 e) The continual placement of inaccurate information into the credit report of the

                     Plaintiff after being advised by the Plaintiff that the information was inaccurate;

                 f) The failure to continuously note in the credit report that the Plaintiff disputed

                     the accuracy of the information;

                 g) The failure to promptly delete information that was found to be inaccurate, or

                     could not be verified, or that the source of information had advised Transunion

                     to delete;

                 h) The failure to take adequate steps to verify information Transunion had reason

                     to believe was inaccurate before including it in the credit report of the

                     consumer.

      52. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered damage

         by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

         future applications for credit, and the mental and emotional pain, anguish, humiliation and

         embarrassment of credit denial.

      53. The conduct, action and inaction of Transunion was willful rendering Transunion liable for

         actual, statutory and punitive damages in an amount to be determined by a Judge and/or

         Jury pursuant to 15 U.S.C. § 1681n.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 12 of 21




      54. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion in

          an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

      WHEREFORE, Plaintiff, Sigalit Arzuhan, an individual, demands judgment in her favor

   against Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant

   to 15 U.S.C. § 1681n.

                                   FOURTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Transunion)
      55. Plaintiff incorporates by reference paragraphs 1-34 of this Complaint as though fully stated

          herein with the same force and effect as if the same were set forth at length herein.

      56. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

          seq.

      57. Transunion violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

          the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

          conducting reinvestigation and by failing to maintain reasonable procedures with which to

          verify the disputed information in the credit file of the Plaintiff.

      58. Transunion has negligently failed to comply with the Act. The failure of Transunion to

          comply with the Act include but are not necessarily limited to the following:

                  a) The failure to follow reasonable procedures to assure the maximum possible

                      accuracy of the information reported;

                  b) The failure to correct erroneous personal information regarding the Plaintiff

                      after a reasonable request by the Plaintiff;

                  c) The failure to remove and/or correct the inaccuracy and derogatory credit

                      information after a reasonable request by the Plaintiff;
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 13 of 21




                 d) The failure to promptly and adequately investigate information which

                     Defendant Transunion had notice was inaccurate;

                 e) The continual placement of inaccurate information into the credit report of the

                     Plaintiff after being advised by the Plaintiff that the information was inaccurate;

                 f) The failure to continuously note in the credit report that the Plaintiff disputed

                     the accuracy of the information;

                 g) The failure to promptly delete information that was found to be inaccurate, or

                     could not be verified, or that the source of information had advised Transunion

                     to delete;

                 h) The failure to take adequate steps to verify information Transunion had reason

                     to believe was inaccurate before including it in the credit report of the

                     consumer.

      59. As a result of the conduct, action and inaction of Transunion, the Plaintiff suffered damage

          by loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on

          future applications for credit, and the mental and emotional pain, anguish, humiliation and

          embarrassment of credit denial.

      60. The conduct, action and inaction of Transunion was negligent, entitling the Plaintiff to

          damages under 15 U.S.C. § 1681o.

      61. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Transunion in

          an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

      WHEREFORE, Plaintiff, Sigalit Arzuhan, an individual, demands judgment in her favor

   against Defendant, Transunion, for damages together with attorney’s fees and court costs pursuant

   to 15 U.S.C. § 1681o.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 14 of 21




                                      FIFTH CAUSE OF ACTION

                             (Willful Violation of the FCRA as to Equifax)

      62. Plaintiff incorporates by reference paragraphs 1-34 of this Complaint as though fully stated

         herein with the same force and effect as if the same were set forth at length herein.

      63. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

      64. Equifax violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

         procedures to assure maximum possible accuracy in the preparation of the credit report and

         credit files that Equifax maintained concerning the Plaintiff.

      65. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax

         to comply with the Act include but are not necessarily limited to the following:

            a)   The failure to follow reasonable procedures to assure the maximum possible

            accuracy of the information reported;

            b)   The failure to correct erroneous personal information regarding the Plaintiff after a

            reasonable request by the Plaintiff;

            c)   The failure to remove and/or correct the inaccuracy and derogatory credit

            information after a reasonable request by the Plaintiff;

            d)   The failure to promptly and adequately investigate information which Defendant

            Equifax had notice was inaccurate;

            e)   The continual placement of inaccurate information into the credit report of the

            Plaintiff after being advised by the Plaintiff that the information was inaccurate;

            f)   The failure to continuously note in the credit report that the Plaintiff disputed the

            accuracy of the information;
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 15 of 21




      g) The failure to promptly delete information that was found to be inaccurate, or could not be

   verified, or that the source of information had advised Equifax to delete;

      h) The failure to take adequate steps to verify information Equifax had reason to believe was

   inaccurate before including it in the credit report of the consumer.

      71. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

   loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on future

   applications for credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

      72. The conduct, action and inaction of Equifax was willful rendering Equifax liable for actual,

   statutory and punitive damages in an amount to be determined by a Judge and/or Jury pursuant to

   15 U.S.C. § 1681(n).

      73. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

   amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

      WHEREFORE, Plaintiff, Sigalit Arzuhan, an individual, demands judgment in her favor

   against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

   15 U.S.C. § 1681n.

                                      SIXTH CAUSE OF ACTION

                            (Negligent Violation of the FCRA as to Equifax)

      74. Plaintiff incorporates by reference paragraphs 1-34 of this Complaint as though fully stated

   herein with the same force and effect as if the same were set forth at length herein.

      75. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 16 of 21




       76. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

   credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

   reinvestigation and by failing to maintain reasonable procedures with which to verify the disputed

   information in the credit file of the Plaintiff.

       77. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

   with the Act include but are not necessarily limited to the following:

           a)      The failure to follow reasonable procedures to assure the maximum possible

   accuracy of the information reported;

           b)      The failure to correct erroneous personal information regarding the Plaintiff after a

   reasonable request by the Plaintiff;

           c)      The failure to remove and/or correct the inaccuracy and derogatory credit

   information after a reasonable request by the Plaintiff;

           d)      The failure to promptly and adequately investigate information which Defendant

   Equifax had notice was inaccurate;

           e)      The continual placement of inaccurate information into the credit report of the

   Plaintiff after being advised by the Plaintiff that the information was inaccurate;

           f)      The failure to continuously note in the credit report that the Plaintiff disputed the

   accuracy of the information;

           g)      The failure to promptly delete information that was found to be inaccurate, or could

   not be verified, or that the source of information had advised Equifax to delete;

           h)      The failure to take adequate steps to verify information Equifax had reason to

   believe was inaccurate before including it in the credit report of the consumer.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 17 of 21




      78. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

   loss of credit, loss of ability to purchase and benefit from credit, a chilling effect on future

   applications for credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

      79. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

   damages under 15 U.S.C. § 1681o.

      80. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

   amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

      WHEREFORE, Plaintiff, Sigalit Arzuhan, an individual, demands judgment in her favor

   against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

   15 U.S.C. § 1681o.

                                  SEVENTH CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Defendant CAC)
      81. Plaintiff incorporates by reference paragraphs 1-34 of this Complaint as though fully stated

          herein with the same force and effect as if the same were set forth at length herein.

      82. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

      83. Pursuant to the Act, all persons who furnished information to reporting agencies must

          participate in re-investigations conducted by the agencies when consumers dispute the

          accuracy and completeness of information contained in a consumer credit report.

      84. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

          when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

          furnisher must then conduct a timely investigation of the disputed information and review

          all relevant information provided by the agency.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 18 of 21




      85. The results of the investigation must be reported to the agency and, if the investigation

         reveals that the original information is incomplete or inaccurate, the information from a

         furnisher such as the Defendant must be reported to other agencies which were supplied

         such information.

      86. The Defendant CAC violated 15 U.S.C. § 1681s-2 by the publishing of the Account

         Liability Representation; by failing to fully and improperly investigate the dispute of the

         Plaintiff with respect to the Account Liability Representation; by failing to review all

         relevant information regarding same by failing to correctly report results of an accurate

         investigation to the credit reporting agencies.

      87. Specifically, Defendant CAC continued to report these accounts on the Plaintiff’s credit

         report after being notified of her dispute regarding the inaccurate and materially misleading

         account information.

      88. As a result of the conduct, action and inaction of the Defendant CAC, the Plaintiff suffered

         damage for the loss of credit, loss of the ability to purchase and benefit from credit, a

         chilling effect on future applications for credit, and the mental and emotional pain, anguish,

         humiliation and embarrassment of credit denials.

      89. The conduct, action and inaction of Defendant CAC was willful, rendering Defendant CAC

         liable for actual, statutory and punitive damages in an amount to be determined by a jury

         pursuant to 15 U.S.C. § 1681n.

      90. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

         CAC in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 19 of 21




      WHEREFORE, Plaintiff, Sigalit Arzuhan, an individual, demands judgment in her favor

   against Defendant CAC for damages together with attorney’s fees and court costs pursuant to 15

   U.S.C. § 1681n.

                                   EIGHTH CAUSE OF ACTION
                     (Negligent Violation of the FCRA as to Defendant CAC)
      91. Plaintiff incorporates by reference paragraphs 1-34 of this Complaint as though fully stated

          herein with the same force and effect as if the same were set forth at length herein.

      92. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

          seq.

      93. Pursuant to the Act, all person who furnished information to reporting agencies must

          participate in re-investigations conducted by the agencies when consumers dispute the

          accuracy and completeness of information contained in a consumer credit report.

      94. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

          when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

          furnisher must then conduct a timely investigation of the disputed information and review

          all relevant information provided by the agency.

      95. The results of the investigation must be reported to the agency and, if the investigation

          reveals that the original information is incomplete or inaccurate, the information from a

          furnisher such as the Defendant must be reported to other agencies which were supplied

          such information.

      96. Defendant CAC is liable to the Plaintiff for failing to comply with the requirements

          imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2.

      97. After receiving the Dispute Notices from the Bureaus, Defendant CAC negligently failed

          to conduct its reinvestigation in good faith.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 20 of 21




      98. A reasonable investigation would require a furnisher such as Defendant CAC to consider

          and evaluate a specific dispute by the consumer, along with all other facts, evidence and

          materials provided by the agency to the furnisher.

      99. Had CAC done a reasonable investigation that account status and date of status was

          improperly updated.

      100.        The conduct, action and inaction of Defendant CAC was negligent, entitling the

          Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

      101.        As a result of the conduct, action and inaction of the Defendant CAC, the Plaintiff

          suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

          a chilling effect on future applications for credit, and the mental and emotional pain,

          anguish, humiliation and embarrassment of credit denials.

      102.        The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

          Defendant CAC in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

          and 1681o.

WHEREFORE, Plaintiff, Sigalit Arzuhan, an individual, demands judgment in her favor against

   Defendant CAC, for damages together with attorney’s fees and court costs pursuant to 15 U.S.C.

   § 1681o.

                                    DEMAND FOR TRIAL BY JURY

       103.       Plaintiff demands and hereby respectfully requests a trial by jury for all claims

          and issues this complaint to which Plaintiff is or may be entitled to a jury trial.
Case 0:20-cv-62282-XXXX Document 1 Entered on FLSD Docket 11/11/2020 Page 21 of 21




                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

         a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

            each negligent violation as alleged herein;

         b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

         c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

         d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

         e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

         f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

            U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

         g) For any such other and further relief, as well as further costs, expenses and

            disbursements of this action as this Court may deem just and proper.

   Dated: November 11, 2020
                                                              Respectfully Submitted,
                                                              ZEIG LAW FIRM, LLC
                                                              /s/ Justin Zeig
                                                              Justin Zeig, Esq.
                                                              3475 Sheridan Street, Ste 310
                                                              Hollywood, FL 33021
                                                              Phone: (754) 217-3084
                                                              Fax: (954) 272-7807
                                                              Justin@zeiglawfirm.com
